UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



                                       No. 21-1035


                                   DAVID M. GRECO,
                                               Appellant
                                         v.

 ANDREW J. BRUCK, New Jersey Attorney General; JARED M. MAPLES, Director,
New Jersey Office of Homeland Security and Preparedness; NEW JERSEY OFFICE OF
HOMELAND SECURITY AND PREPAREDNESS, a Cabinet Level Department of the
  State of New Jersey; CAMDEN COUNTY PROSECUTOR'S OFFICE, a municipal
entity of the State of New Jersey; JILL S. MAYER, Acting Camden County Prosecutor;
     NEVAN SOUMAILS, Assistant Camden County Prosecutor; GLOUCESTER
 TOWNSHIP POLICE DEPARTMENT, a municipal entity of the state of New Jersey;
BERNAND JOHN DOUGHERTY, Detective, Gloucester Township Police Department;
   NICHOLAS C. AUMENDO, Patrolman, Gloucester Township Police Department;
 DONALD B. GANSKY, Detective Sergeant, Gloucester Township Police Department;
WILLIAM DANIEL RAPP, Detective, Gloucester Township Police Department; BRIAN
ANTHONY TURCHI, Patrolman, Gloucester Township Police Department; JOHN DOE
               #1, ( a fictitious name); JOHN DOE 2-10, (fictitious names)


                               (D.N.J. No. 3-19-cv-19145)



                      SUR PETITION FOR PANEL REHEARING




Present: CHAGARES, Chief Judge, McKEE, AMBRO, JORDAN, HARDIMAN, GREENAWAY,
JR., SHWARTZ, KRAUSE, RESTREPO, BIBAS, PORTER, MATEY and PHIPPS, Circuit Judges

       The petition for rehearing filed by Appellant in the above-entitled case having

been submitted to the judges who participated in the decision of this Court, it is hereby
O R D E R E D that the petition for rehearing by the panel is granted. The Clerk is

directed to file the amended opinion and judgment contemporaneously with this order.


                                         BY THE COURT,


                                         s/ Peter J. Phipps
                                         Circuit Judge


Date: May 13, 2022
cc:   Albert J. Rescinio, Esq.
      Bryan E. Lucas, Esq.
      Robert J. McGuire, Esq.
      Alec Schierenbeck, Esq.
      Howard L. Goldberg, Esq.
      Kerri E. Chewning, Esq.
      Daniel J. DeFiglio, Esq.